Citation Nr: 0408802	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  98-15 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for brain tumor on a direct 
basis, or secondary to service-connected labyrinth disease of 
the ear manifested by positional vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1951 
to December 1955 and from February 1956 to February 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In the course of appeal the case was remanded by the Board 
three times, in March 2000, November 2000, and in May 2003.  
The case now returns to the Board.
 

FINDING OF FACT

The veteran does not have a brain tumor.  


CONCLUSION OF LAW

A brain tumor was not incurred or aggravated during the 
veteran's active duty service, and such a disability may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Development

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

The VCAA requires VA to inform veterans of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

The veteran was afforded notice of the VCAA and of assistance 
VA provides him in developing his claim, in VCAA letters 
issued in October 2002 and May 2003.   He was afforded the 
opportunity of a hearing, and he testified before a hearing 
officer at the RO in November 1998.  He was afforded the 
opportunity of a VA examination to ascertain the nature and 
etiology of his claimed brain tumor most recently in July 
2001, and a further VA medical opinion was obtained in 
January 2003.  Evidence of record includes VA examination 
reports as well as VA and service medical records, providing 
sufficient evaluation to fairly adjudication the claim on the 
merits.
 
By a May 1998 RO rating decision, a September 1998 statement 
of the case, a January 1999 supplemental statement of the 
case, a March 2000 Board remand, a June 2000 supplemental 
statement of the case, a November 2000 Board remand, the 
October 2002 VCAA notice letter, a further development notice 
letter issued in February 2003, a May 2003 Board remand, the 
May 2003 VCAA notice letter, and a July 2003 supplemental 
statement of the case, the veteran was informed of evidence 
obtained by VA and of development undertaken in furtherance 
of his claim.  He was also by those documents requested to 
submit any evidence or information he may have in furtherance 
of his claim, and was informed of assistance VA would 
provided in obtaining any indicated evidence.  The veteran 
was specifically told in May 2003 that he was responsible for 
ensuring that records necessary to support his claim were 
received by VA.  All records indicated by the veteran have 
been the subject of satisfactory VA development or are 
already associated with the claims folder.  The appellant has 
not identified any other pertinent evidence that is not now 
of record.  

Further, the Board has reviewed the medical statements of 
treating physicians and medical practitioners, including 
records specifically for treatment of the veteran for 
complaints which he attributed to a brain tumor; as well as 
statements of VA medical examiners.  The Board finds that 
these provide sufficient information regarding the veteran's 
claim of entitlement to service connection for a brain tumor 
to fairly adjudicate the claim. 

By this decision, the veteran is denied service connection 
based on medical findings that the veteran does not have a 
falcine meningioma.  Prior diagnoses of that disorder were 
misdiagnoses or only provisional diagnoses based on medical 
speculation.  Because the claim is denied based on the 
absence of current disability, the only notice required to 
fulfill the duty to assist is notice that a diagnosis of 
current disability is required to support the veteran's 
claim, since there is no possibility of entitlement to 
service connection without a current disability as supported 
by medical diagnosis.  The veteran was so informed of a need 
for medical diagnosis of a current disability by a May 2003 
VCAA notice letter and by the Board's May 2003 remand.  
Accordingly, the Board concludes that the duty to assist 
including pursuant to the VCAA has been fulfilled.  

The veteran has recently submitted additional medical 
evidence from various dates both in service and post service.  
Most of these are duplicative of records already in the 
claims folder.  None of these records present medical 
evidence to refute the medical conclusions based on concrete 
pathological evidence, relied upon in this decision, that the 
veteran does not and never did have a falcine meningioma.  
Accordingly, the additional evidence lends no basis for 
further development and indicates no avenue by which 
additional development may be carried out in furtherance of 
the veteran's claim.  Most recently notice of the VCAA was 
provided to the veteran in May 2003, and a further 
supplemental statement of the case was issued in July 2003 
addressing the veteran's claim in light of the entire 
developed record.  Accordingly, the Board finds that the duty 
to notify and assist the veteran, including pursuant to the 
VCAA, has been completed.  

In June 2002, the Board ordered further development in this 
case without remanding the matter to the RO.  That 
development was ordered pursuant to 38 C.F.R. § 19.9(a)(2) 
(2003).  Since then, 38 C.F.R. § 19.9(a)(2) was invalidated  
by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003).  On that basis the Board 
undertook development by remand in May 2003.  In total, the 
Board has thrice remanded the appealed claim, in the March 
2000, November 2000, and May 2003.  These remands required 
evidentiary development inclusive of obtaining indicated 
service and post-service medical records, and obtaining VA 
medical opinions addressing the etiology of the veteran's 
diagnosed falcine meningioma as related to his period of 
service.  They also required adequate notice to the veteran 
of the provisions VCAA as applicable to his claim, with any 
indicated development thereafter.  Efforts to obtain 
indicated records have been satisfactorily completed, and 
opinions have been obtained.  As discussed above, VCAA notice 
and development has been completed.  Accordingly, the Board 
is satisfied that development requested in the March 2000, 
November 2000, and May 2003 remands has been satisfactorily 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior the date the VCAA was 
enacted.  The Board concludes that there was no prejudice by 
the RO adjudication prior to enactment of the VCAA, since 
subsequent development has produced medical findings that the 
veteran does not have the claimed disability, and no notice 
or development prior to initial adjudication of the claim 
would change those findings.  

Service Connection for Falcine Meningioma 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability was incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Additionally, if a malignant tumor 
is compensably disabling within a year of a veteran's 
separation from active duty then a presumption arises that 
the disorder was incurred in service.  38 C.F.R. §§ 3.307, 
3.309.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The veteran contends that he has a brain tumor, specifically 
a falcine meningioma, etiologically related to either a 
closed head injury in service in July 1959, or to a falx 
calcification identified in service in 1976, or to a service-
connected labyrinth disease of the ear manifested by 
positional vertigo.  Service medical records confirm that the 
veteran suffered a closed head injury in an automobile 
accident in July 1959, and also confirm that the veteran has 
a falx calcification first identified in service in 1976 and 
confirmed by tests including a CT scan.  There was even some 
question among examiners in 1976 as to whether the veteran 
had a falcine meningioma at that time.  

To achieve service connection for a claimed disorder, the 
first requirement is that the veteran currently have the 
claimed disability.  Pond; 38 C.F.R. § 3.303(b).  The 
veteran's claims folder was most recently reviewed by a VA 
physician who provided a written opinion in September 2002 as 
to the nature and etiology of his claimed falcine meningioma.  
This VA physician noted that in November 1996 a specimen was 
removed from the purported meningioma, and a pathology report 
revealed the specimen to consist of "a band of dense fibrous 
tissue from which protrudes a rim of dense cortical bone 
which surrounds a central zone composed primarily of mature 
adipose tissue [with] rare bony trabeculae [...] scattered 
within the adipose tissue."  The pathology report noted 
that, "No neoplasm is seen."  Based on this pathology 
report, the VA physician concluded that the veteran does not 
now and never did have a meningioma.  Thus the intracranial 
condition suspicious for meningioma was not a space-taking 
lesion consisting of tumor.  In short, there is no brain 
tumor.  

There is no evidence of record to refute this conclusion, 
supported as it is by a clear and definitive pathology 
report, which has been additionally interpreted by a VA 
physician as supporting the clear position of no tumor.

In the absence of current disorder, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a brain tumor.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 



ORDER

Service connection for a brain tumor is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

